IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                              NOS. WR-93,762-01 & WR-93,762-02


                  EX PARTE RANDY DORRELL BRUMFIELD, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. W13-62259-T(A) & W13-62165-T(A)
                IN THE 283RD DISTRICT COURT FROM DALLAS COUNTY


         Per curiam. YEARY , J. filed a concurring opinion joined by SLAUGHTER, J.

                                             ORDER

         Applicant was convicted of aggravated robbery and sentenced to fifteen years’ imprisonment

in each of these cause numbers. The Fifth Court of Appeals affirmed his convictions. Brumfield v.

State, Nos. 05-15-00927-CR & 05-15-00926-CR (Tex. App.—Dallas March 7, 2016)(not designated

for publication). Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         On April 26, 2022, the trial court entered orders designating issues. The application was

forwarded before the trial court made findings of fact and conclusions of law. We remand these

applications to the trial court to complete its evidentiary investigation and make findings of fact and
conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: May 18, 2022
Do not publish